DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
Response to Amendment
This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1, 2, 4-9, 11, 26-28, 30, 31 and 33-35 are still pending in the present application.

Information Disclosure Statement
The information disclosure statement submitted on 2/2/2021 has been considered by the Examiner and made of record in the application file.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows:
IN THE CLAIMS
1 (Currently Amended)
A method for managing tilt of an antenna providing network coverage over a coverage area, the method comprising:
obtaining an elevation model of the coverage area, wherein obtaining the elevation model of the coverage area comprises:
dividing the coverage area into a plurality of propagation bins; and
calculating an average elevation of each propagation bin from elevation data for points within each bin, wherein the plurality of propagation bins extend radially outward from the antenna and each propagation bin spans an entire antenna beamwidth and extends from an inner boundary to an outer boundary:
obtaining antenna attenuation to the points within each bin on the elevation model according to a reference antenna tilt angle and a proposed antenna tilt angle;
using the obtained attenuations to predict an impact upon network traffic distribution within the coverage area of changing from the reference antenna tilt angle to the proposed antenna tilt angle; and
when the predicted impact satisfies an acceptability criterion.

31 (Currently Amended)
	An apparatus for managing tilt of an antenna providing network coverage over a coverage area, the apparatus comprising a processor and a memory, the memory containing instructions executable by the processor such that the apparatus is operative to:
obtain an elevation model of the coverage area, wherein in obtaining the elevation model of the coverage area the apparatus is operative to:
divide the coverage area into a plurality of propagation bins; and
calculate an average elevation of each propagation bin from elevation data for points within each bin, wherein the plurality of propagation bins extend radially outward from the antenna and each propagation bin spans an entire antenna beamwidth and extends from an inner boundary to an outer boundary:
obtain antenna attenuation to the points within each bin on the elevation model according to a reference antenna tilt angle and a proposed antenna tilt angle;
use the obtained attenuations to predict an impact upon network traffic distribution within the coverage area of changing from the reference antenna tilt angle to the proposed antenna tilt angle; and
when the predicted impact satisfies an acceptability criterion.


Allowable Subject Matter
Claims 1, 2, 4-9, 11, 26-28, 30, 31 and 33-35 are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 1, 2, 4-9, 11, 26-28, 30, 31 and 33-35 are allowed in view of the Examiner’s amendment made above. 
 	With respect to independent claim 1 and the teachings of the most pertinent prior art:
Huan Cong Nguyen, et al, “Validation of Tilt Gain under Realistic Path Loss Model and Network Scenario”, 2013 IEEE 78th Vehicular Technology Conference, September 2, 2013, pgs. 1-5, hereafter Nguyen, still teaches a method for managing tilt of an antenna providing networkcoverage over a coverage area, the method comprising:
obtaining an elevation model of the coverage area;
obtaining antenna attenuation to points on the elevation model according to a reference antenna tilt angle and a proposed antenna tilt angle;

approving use of the proposed antenna tilt angle if the predicted impact satisfies an acceptability criterion.


However, Nguyen, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including:
With respect to claim 1, a method for managing tilt of an antenna providing 
network coverage over a coverage area, the method comprising:
	obtaining an elevation model of the coverage area, wherein obtaining the elevation model of the coverage area comprises:
dividing the coverage area into a plurality of propagation bins; and
calculating an average elevation of each propagation bin from elevation data for points within each bin, wherein the plurality of propagation bins extend radially outward from the antenna and each propagation bin spans an entire antenna beamwidth and extends from an inner boundary to an outer boundary:
obtaining antenna attenuation to the points within each bin on the elevation model according to a reference antenna tilt angle and a proposed antenna tilt angle;

approving use of the proposed antenna tilt angle when the predicted impact satisfies an acceptability criterion.

With respect to independent claim 31 and the teachings of the most pertinent prior art:
Nguyen teaches
an apparatus for managing tilt of an antenna providing network coverage over a coverage area, the apparatus comprising a processor and a memory, the memory containing instructions executable by the processor such that the apparatus is operative to:
obtain an elevation model of the coverage area:
obtain antenna attenuation to the points within each bin on the elevation model according to a reference antenna tilt angle and a proposed antenna tilt angle;
use the obtained attenuations to predict an impact upon network traffic distribution within the coverage area of changing from the reference antenna tilt angle to the proposed antenna tilt angle; and
approve use of the proposed antenna tilt angle if the predicted impact satisfies an acceptability criterion.


With respect to claim 31, an apparatus for managing tilt of an antenna providing network coverage over a coverage area, the apparatus comprising a processor and a memory, the memory containing instructions executable by the processor such that the apparatus is operative to:
obtain an elevation model of the coverage area, wherein in obtaining the elevation model of the coverage area the apparatus is operative to:
divide the coverage area into a plurality of propagation bins; and
calculate an average elevation of each propagation bin from elevation data for points within each bin, wherein the plurality of propagation bins extend radially outward from the antenna and each propagation bin spans an entire antenna beamwidth and extends from an inner boundary to an outer boundary:
obtain antenna attenuation to the points within each bin on the elevation model according to a reference antenna tilt angle and a proposed antenna tilt angle;
use the obtained attenuations to predict an impact upon network traffic distribution within the coverage area of changing from the reference antenna tilt angle to the proposed antenna tilt angle; and
approve use of the proposed antenna tilt angle when the predicted impact satisfies an acceptability criterion.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641